t c summary opinion united_states tax_court randy gene and kathie j shreve petitioners v commissioner of internal revenue respondent docket no 1177-05s filed date randy gene and kathie j shreve pro_se robert w dillard for respondent wells judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended respondent determined a deficiency in federal_income_tax for petitioner’ sec_2002 taxable_year after concessions the sole issue for decision is whether certain disability benefits received by petitioner randy gene shreve petitioner under a workmen’s compensation act are includable in gross_income pursuant to sec_86 background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petition in the instant case petitioners resided in fernandina beach florida petitioner is disabled and receives disability benefits from the social_security administration and under a workmen’s compensation act workmen’s compensation act petitioners filed their tax_return but did not report as income any social_security disability benefits however based on a form ssa-1099 social_security_benefit statement respondent determined that petitioner had received dollar_figure in taxable disability benefits during of which the social_security administration directly paid petitioner dollar_figure and the remainder was received under a workmen’s compensation act in the notice_of_deficiency sent to 1at trial petitioners conceded that they owe tax on certain interest_income and a state tax_refund petitioner respondent determined that petitioner’s disability benefits were taxable petitioners timely petitioned this court discussion petitioner contends that the disability benefits petitioner received under a workmen’s compensation act are not taxable because they were not paid_by the social_security administration we disagree gross_income includes all income from whatever source derived unless excluded by a provision of the internal_revenue_code sec_61 sec_86 provides that gross_income includes social_security_benefits in an amount equal to a prescribed formula social_security_benefits mean any amount received by a taxpayer by reason of entitlement to a monthly benefit under title ii of the social_security act sec_86 title ii of the social_security act provides for disability benefits see u s c secs prior to disability payments received by a taxpayer who retired due to a permanent disability were excluded from gross_income pursuant to sec_105 the social_security amendments of publaw_98_21 97_stat_87 repealed sec_105 and the limited exclusion of disability 2petitioners have not challenged the formula provided in sec_86 benefits for tax years beginning after since social_security disability benefits have been taxed in the same manner as other social_security_benefits and subject_to tax pursuant to sec_86 sec_86 thomas v commissioner tcmemo_2001_120 and cases cited therein a reduction of social_security disability benefits due to the receipt of benefits under a workmen’s compensation act does not reduce the total amount of taxable social_security_benefits sec_86 mikalonis v commissioner tcmemo_2000_281 accordingly we hold the amounts petitioner received under the workmen’s compensation act are includable in their gross_income as taxable social_security disability benefits to reflect the foregoing decision will be entered for respondent
